Citation Nr: 1409443	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a brain injury.

2.  Entitlement to service connection for right leg disorder, claimed as right leg numbness.

3.  Entitlement to service connection for a left leg disorder, claimed as left leg numbness.

4.  Entitlement to service connection for neuropathy of the right hand, claimed as secondary to a brain injury.

5.  Entitlement to service connection for neuropathy of the left hand, claimed as secondary to a brain injury.

6.  Entitlement to service connection for neuropathy of the right foot, claimed as secondary to a brain injury.

7.  Entitlement to service connection for neuropathy of the left foot, claimed as secondary to a brain injury.

8.  Entitlement to service connection for short term memory loss, claimed as secondary to a brain injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to February 1999.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A copy of the transcript is of record.



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims. 

VA Treatment Records-  A review of the claims file shows that the Veteran has received treatment from the VA Medical Center in East Orange, New Jersey and the VA Medical Center in New York, New York.  Treatment records in the claims file were last obtained in November 2009.  The Veteran testified at her September 2011 BVA hearing that she had been treated as recently as August 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  All outstanding VA records should be obtained and associated with the claims file

SSA Records-  The record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As such, these records must be obtained.

Corrective VCAA Notice-  Although various notice letters have been sent throughout the period on appeal, notice regarding the elements for service connection have still not been sent regarding her left leg numbness claim.  Moreover, secondary service connection notice regarding her claim for short term memory loss secondary to a brain injury has not been sent.  As such, corrective VCAA notice should be sent with respect to these two issues.  

VA Examination-  Service treatment records reflect that the Veteran sought treatment for headaches in October 1998.  The Veteran asserts that she continued to suffer from headaches following service and was ultimately diagnosed with a brain tumor, which was subsequently surgically removed.  Significantly, it is unclear whether headaches in service were an early manifestation of the Veteran's brain tumor.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  As such, a VA examination is required to determine the etiology of the Veteran's current brain injury.  While on remand the etiology of the Veteran's additional claims of right and left leg numbness, neuropathy of the right and left hands and feet, and short term memory loss should additionally be addressed. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issues of entitlement to service connection for a left leg disorder, claimed as left leg numbness and entitlement to service connection for short term memory loss secondary to a brain injury.

2.  Obtain all outstanding treatment records from the East Orange VAMC since November 2009 and any outstanding records from the New York VAMC.   

3.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

4.  After requesting and obtaining any pertinent records, schedule the Veteran for an examination to determine the nature and etiology of her brain injury and neurological disorders.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

a.  The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's brain injury had its onset in service or is otherwise related to service.

b.  The examiner should state whether the Veteran suffers from a right leg numbness disorder.  The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right leg numbness disorder had its onset in service or is otherwise related to service.

The examiner should state whether the Veteran suffers from a left leg numbness disorder separate from her already service-connected for status/post fasciotomy, external compartment syndrome, left leg.  The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left leg numbness disorder had its onset in service or is otherwise related to service.

c.  The examiner should state whether the Veteran suffers from right hand neuropathy.  The examiner should additionally state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that her neuropathy of the right hand was caused by, or aggravated by, her brain injury or is at least as likely as not (a 50 percent probability or greater) that the disorder had its onset in service or is otherwise related to service.

The examiner should state whether the Veteran suffers from left hand neuropathy.  The examiner should additionally state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that her neuropathy of the left hand was caused by, or aggravated by, her brain injury or is at least as likely as not (a 50 percent probability or greater) that the disorder had its onset in service or is otherwise related to service.

The examiner should state whether the Veteran suffers from right foot neuropathy.  The examiner should additionally state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that her neuropathy of the right foot was caused by, or aggravated by, her brain injury or is at least as likely as not (a 50 percent probability or greater) that the disorder had its onset in service or is otherwise related to service.

The examiner should state whether the Veteran suffers from left foot neuropathy.  The examiner should additionally state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that her neuropathy of the left foot was caused by, or aggravated by, her brain injury or is at least as likely as not (a 50 percent probability or greater) that the disorder had its onset in service or is otherwise related to service.

d.  The examiner should state whether the Veteran suffers from a short term memory loss disorder.  The examiner should additionally state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that a short term memory loss disorder was caused by, or aggravated by, her brain injury or is at least as likely as not (a 50 percent probability or greater) that the disorder had its onset in service or is otherwise related to service.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the disorder (i.e., a baseline) before the onset of the aggravation.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

5.  Thereafter, readjudicate the service connection claims, based on the entirety of the evidence.  If any of the claims remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


